Citation Nr: 1502839	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-28 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for low back strain with narrowing of L5-S1 disc space. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from November 1978 to October 1982 and March 1984 to September 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the Veteran also perfected an appeal regarding the propriety of the 30 percent rating assigned for his asthmatic bronchitis in the October 2010 rating decision.  During the pendency of the appeal, a November 2012 Decision Review Officer (DRO) decision granted the Veteran an increased rating of 60 percent for such disability.  In a December 2012 statement, the Veteran indicated that, if he was receiving a 60 percent disability rating for his asthmatic bronchitis, then he withdrew his claim for an increased rating for such disability.  Therefore, the issue of entitlement to an increased rating for the service-connected asthmatic bronchitis has been withdrawn and is not properly before the Board.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of  VA treatment records, which were considered by the agency of original jurisdiction (AOJ) in the July 2012 statement of the case, and the Veteran's representative's November 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDING OF FACT

For the entire appeal period, the Veteran's low back strain with narrowing of L5-S1 disc space is manifested by radiating pain, stiffness, spasms, flare-ups, and range of motion limited to, at worst, flexion to 70 degrees and a combined range of motion of 190 degrees, without evidence of forward flexion of the thoracolumbar spine less than 60 degrees or a combined range of motion of the thoracolumbar spine less than 120 degrees, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use or during flare-ups; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least two weeks during a 12 month period; or associated objective neurologic abnormalities.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for low back strain with narrowing of L5-S1 disc space have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2010 letter, sent prior to the decision issued in October 2010, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations so as to assess the nature and severity of his low back strain with narrowing of L5-S1 disc space in August 2010 and October 2012.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected low back disability as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that his PTSD has increased in severity since the October 2012 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. 

The Veteran's low back strain with narrowing of L5-S1 disc space is currently rated as 10 percent under Diagnostic Code 5237, which pertains to lumbosacral strain.  However, under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent disability evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

The Veteran's private treatment records indicate that, in June 2010, it was noted that there was suspect radiculopathy on the left side.  It was also observed that he had pain when bending over and a lot of discomfort when he sat for a long time.  In a July 2010 new patient consultation, it was noted that he had occasional discomfort with laughing, coughing, and sneezing.  Pain radiated into the left hip down to the left knee.  He was able to walk on both toes and heels and his gait appeared normal.  Straight leg raising was negative in the sitting position and mildly positive on the leg in the reclining position at about 60 degrees.  His motor strength appeared equal in both lower extremities and was normal at the iliopsoas, quads, hamstrings, gastrocnemius, and anterior tibias muscles.  His sensation to pinprick was intact in both lower extremities and deep tendon reflexes were mildly hyperflexive bilaterally.  He was assessed with low back pain with sciatica. 

In another July 2010 private treatment note, the pain was described as radiating pain with aching and numbness.  The pain was worsened by prolonged standing, walking, bending backwards and twisting, or rotational movements.  He had spasms in the lower back.  The Veteran denied numbness and tingling sensation in the lower extremities.  His range of motion for flexion was within normal limits, his extension was decreased with pain, his bilateral rotation was decreased, and his bilateral side bend was decreased.  On neurologic examination, his sensation, deep tendon reflexes, and motor examination were within normal limits.  His straight leg raising testing was normal and without pain.  There was no lumbar area tenderness, but modern spasticity was noted throughout the area.  In August 2010, the Veteran underwent medial branch blocks of the left L3-L4, L4-L5, and L5-S1 facet joints under fluoroscopy.  

The Veteran was afforded an August 2010 VA examination, at which time he reported that his symptomatology had progressively worsened since the onset.  He reported low back pain with severe flare-ups every two to three weeks that lasted one to four days and were precipitated by heavy lifting and yard work.  He stated that, during flare-ups, he only did light duty basic activities and was not able to lift or stand for a prolonged amount of time.  There was no flare-up on the day of the examination.  There was no history of urinary incontinence, urinary urgency, urinary frequency, numbness, paresthesia, left foot weakness, falls, or unsteadiness.  He did have tight, aching pain that was near constant and moderate.  There was no radiation of pain, fatigue, or weakness.  There was decreased motion, stiffness, spasm, and spine pain.  The Veteran's range of motion for flexion was to 75 degrees with pain at 70 degrees, extension was 30 degrees with pain at 25 degrees, bilateral lateral flexion was to 40 degrees, and bilateral lateral rotation was to 30 degrees.  There was objective evidence of pain on active range of motion, but there was no additional limitations after three repetitions of range of motion.  His sensory examination was normal for vibration, position sense, pain or pinprick, and light touch.  At work, he was assigned different duties and had decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, and pain.  Additionally, the Veteran reported that, as relevant to his daily activities, he had problems with heavy lifting, bending, and prolonged standing with yard work.

A July 2012 VA treatment note indicated that the Veteran's back has been worsening for the past four months and that he had some right-sided radiculopathy with pain radiating down his right posterior leg.  It was noted that the Veteran was also followed by the pain clinic and received spinal injections with good pain control.  His last injection was about one and half years ago.  An August 2012 Neurospinal Function Index stated that the Veteran was in transition from good to challenged.

At the Veteran's October 2012 VA examination, he stated that in 2010 he started taking facet injections to deal with the pain.  He reported that the pain radiated down his right leg.  He also indicated that his back flared up 8 to 10 times in the past year and each flare lasted one week, but he was able to move around in about four days and sometimes he went to work and sometimes he did not.  His range of motion for forward flexion was to 70 degrees including with pain, extension was to 10 degrees including with pain, bilateral lateral flexion was to 30 degrees or greater including with pain, his right lateral rotation was to 20 degrees including with pain, and his left lateral rotation was to 30 degrees or greater including with pain.  The Veteran was able to perform repetitive use testing with three repetitions and there was no change in range of motion.  His functional loss/impairment was manifested by less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing.  He had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  Guarding and/or muscle spasm was present but it did not result in abnormal gait or spinal contour.  His muscle strength testing was normal and there was no muscle atrophy.  His reflex examination, sensory examination, and straight leg raising tests were all normal.  There was no radiculopathy or any other neurologic abnormalities.  There was no evidence of intervertebral disc syndrome.  He did not use any assistive devices.  The Veteran reported that he could not stand, lift, twist, or push and his supervisor worked with him a lot and was understanding.  In this regard, it was noted that, for the past seven years, he worked at Target full-time.  

Following a review of the relevant evidence of record, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent for low back strain with narrowing of L5-S1 disc space.  In order to assign a 20 percent rating, there needs to be evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

At the Veteran's August 2010 VA examination, it was specifically noted that his forward flexion was to 75 degrees with pain at 70 degrees and, at the October 2012 VA examination, his forward flexion was to 70 degrees with pain.  Furthermore, while there was pain, there was no evidence that his forward flexion was reduced to between 30 and 60 degrees.  In addition, the Veteran's combined range of motion was to 225 degrees in August 2010 and 190 degrees in October 2012; thus, the combined range of motion is greater than 120 degrees.  The private treatment records describe reduced range of motion, but do not describe the extent of this motion loss in terms of degrees.  Additionally, the Veteran himself has not described motion loss in terms of actual degrees. 

With regard to giving proper consideration to the effects of pain and other symptoms in assigning a disability rating per DeLuca and Mitchell, supra, the reports from the examinations and treatment records document consideration of these principles and there is no indication that increased compensation would be warranted under these principles as such factors do not result in additional functional loss that that resulted in greater limitation of motion.  Though it was stated in August 2010 that there was objective evidence of pain on active range of motion, there were no additional limitations after three repetitions of range of motion.  In October 2012, there was no additional limitation in the range of motion after repetitive use testing and while functional loss/impairment was manifested by less movement than normal, pain on movement, or interference with sitting, standing and/or weight bearing it did not result in decreased range of motion.  Furthermore, the Board has considered the Veteran's statements that his back disability results in flare-ups.  In this regard, he reported at the August 2010 VA examination that he had severe flare-ups every two to three weeks that lasted one to four days.  However, he also stated that he was still able to do light duty basic activities and was able to lift or stand, but not for a prolonged amount of time.  Similarly, at the October 2012 VA examination, he reported that his back flared up 8 to 10 times in the past year and each flare lasted one week, but he was able to move around in about four days and sometimes he went to work.  Therefore, while the Veteran experiences flare-ups, he is still able to function and there is no evidence that such flare-ups result in functional loss/impairment with on greater limitation of motion.  Therefore, there is no evidence that the Veteran has functional loss which approximates the criteria for a higher rating.  Thus, the Board finds that an increased rating is not warranted for additional functional loss based on greater limitation of motion.

Furthermore, while the Veteran has muscle spasms, which are contemplated in his currently assigned 10 percent rating, it was stated at both the August 2010 and October 2012 VA examinations, that he had no muscle spasm, localized tenderness, or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Additionally, in July 2010, it was noted that the Veteran had a normal gait.  There is also no evidence of ankylosis of the thoracolumbar or entire spine.  Thus, the Board finds that he does not meet the criteria for a rating in excess of 10 percent. 

The Board also finds that the Veteran does not warrant a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In order to warrant a 20 percent disability rating for intervertebral disc syndrome there needs to be evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The Board finds that there is no evidence that the Veteran has incapacitating episodes as described in Note (1) to Diagnostic Code 5243, i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  It was specifically stated at the October 2012 VA examination that he did not have a diagnosis of intervertebral disc syndrome.  Moreover, there is no evidence that he has incapacitating episodes that have required bed rest and treatment by a physician.  Thus, the Board finds that the Veteran does not warrant an increased rating based upon such Formula.

With respect to consideration of neurologic abnormalities pursuant to Note (1) of the General Rating Formula, the Board finds that there are no associated objective neurologic abnormalities.  In this regard, the Board is cognizant that the Veteran has complained of pain radiating into his lower extremities and his treatment providers have suspected radiculopathy and/or sciatica.  Specifically, in June 2010, there was suspect radiculopathy on the left side and, in July 2010, it was noted that there was pain that radiated into the left hip down to the left knee and sciatica was included in the assessment. In another July 2010 private treatment note, the pain was described as radiating pain with aching and numbness.  In July 2012 and October 2012, the Veteran reported radiculopathy down the right leg.  

However, objective examination fails to reveal the presence of objective neurologic abnormalities resulting in radiculopathy.  Specifically, in July 2010, his straight leg raising was negative in the sitting position, his motor strength appeared equal in both lower extremities, and was normal at the iliopsoas, quads, hamstrings, gastrocnemius, and anterior tibias muscles.  His sensation to pinprick was intact in both lower extremities.  In another July 2010 private treatment note, his neurologic examination was within normal limits for sensation and deep tendon reflexes, his motor examination was within normal limits, and his straight leg raising testing was normal and without pain.  At the Veteran's August 2010 VA examination, his sensory examination was normal for vibration, position sense, pain or pinprick, and light touch.  At the October 2012 VA examination, he was found to have no radiculopathy or any other neurologic abnormalities.  Moreover, his reflex examination, sensory examination, and straight leg raising tests were all normal.  In this regard, the Board accords great probative weight to the findings at the VA examinations as such examiners considered the Veteran's subjective symptomatology, but found no objective neurologic abnormalities on examination.  Moreover, radiating pain is specifically contemplated in his 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Furthermore, the record does not show, and the Veteran has not alleged, that his low back disability results in bladder or bowel impairment.  Therefore, the Board finds that separate ratings for neurological impairment are not warranted. 

In so finding, the Board finds that the Veteran's report of back pain is credible and consistent with the medical evidence of record.  However, with regard to the overall severity in terms of limitation of motion, abnormal posture, muscle spasm, etc., the Board places greater probative weight to the findings of the VA examiners who have greater training and expertise than the Veteran in evaluating orthopedic and neurologic disabilities, and provide more precise range of motion findings through use of a goniometer.   

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his low back disability as well as the functional impairment resulting from symptoms related to such disability, which includes, as noted by the August 2010 VA examiner, decreased mobility, bending, problems with lifting and carrying, lack of stamina, and difficulty with prolonged standing with yard work, and, as noted by the October 2012 VA examiner, difficulty with standing, lifting, twisting, and pushing.  See DeLuca, supra; Mitchell, supra.  The Board acknowledges that the August 2010 VA examiner noted that the Veteran also had problems with decreased concentration; however, there is no diagnosed psychiatric disability associated with the Veteran's low back disability.  Furthermore, to the extent that such difficulty arises from the Veteran's back pain, such is contemplated by the current 10 percent rating assigned under the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, there are no additional symptoms of the Veteran's service-connected low back disability that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's low back disability.  Such service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy. Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's 10 percent ratings contemplates his functional loss, to include limited range of motion, as a result of his low back symptomatology. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected low back disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected low back disability is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this regard, the evidence of record, including the Veteran's statements, indicate that he is currently working full-time throughout the appeal period.  The Board acknowledges that, in August 2010, he stated that he was assigned different duties because of his difficulties with his spine and, in October 2012, he stated that, although he could not stand, lift, twist, or push, his supervisor worked with him and accommodated the limitations associated with his low back disability.  Consequently, while the Veteran's work had been affected, at times, by his low back disability, the evidence fails to show that such rendered him unemployable.  Furthermore, his assigned 10 percent rating reflects consideration of such functional limitations.  Therefore, the Board finds that a TDIU claim has not been reasonable raised and such issue need not be further addressed.

In sum, the Board finds that the preponderance of the evidence is against the a rating in excess of 10 percent for the Veteran's low back disability.  Therefore, the benefit of the doubt doctrine is not applicable, and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A rating in excess of 10 percent for low back strain with narrowing of L5-S1 disc space is denied.  


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


